892 F.2d 1046
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Anant Kumar TRIPATI, Plaintiff-Appellant,v.G.L. HENMAN;  Ogis Fields, Regional Director, WesternRegion;  Norman Carlson, Director Federal PrisonSystem;  William Perrill;  R.J.Barncastle;  Willis Gibson;Chuck Smallwood;Yolanda Savage.
No. 88-15570.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1989.*Decided Dec. 22, 1989.

Before CYNTHIA HOLCOMB HALL, BRUNETTI and NOONAN, Circuit Judges.

ORDER

1
The substance of Appellant Tripati's two suits, district court actions DC 86-231 (Action # 1) and DC 85-170 (Action # 2), was identical:  the adequacy of the prison law library at the Federal Correctional Institution in Tucson, Arizona where he was incarcerated.


2
In Action # 1, the district court entered summary judgment for defendants on the merits and denied Tripati's motion to vacate defendants' judgment.   After filing a notice of appeal, Tripati stipulated to a dismissal pursuant to Fed.R.Civ.Proc. 40(a)(2).


3
This appeal is from a denial of a 60(b) motion in action # 2.   The district court's denial of Tripati's motion to vacate is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  Circuit Rule 34-4